PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Moscatello, David, K.
Application No. 16/221,895
Filed: 17 Dec 2018
For: SYSTEMS AND METHODS FOR THE DIGESTION OF ADIPOSE TISSUE SAMPLES OBTAINED FROM A CLIENT FOR CRYOPRESERVATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 9, 2020, to revive the above-identified application. 
The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application, mailed January 14, 2019.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is March 15, 2019.  A Notice of Abandonment was mailed September 10, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of preliminary amendment removing the multiple dependent claims (previously filed on July 9, 2019); (2) the petition fee of $1,050; and (3) a showing to the satisfaction of the Director that the entire delay was unintentional. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,160 extension of time fee submitted with the petition on December 9, 2020 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request. 

The application is being referred to the Office of Patent Application Processing for further processing on the reply received.







/TERRI S JOHNSON/Paralegal Specialist, OPET